DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment submitted 02/24/2022 is acknowledged. Claim 13 remains withdrawn, claims 14-20 have been canceled, and claims 21-27 are newly added claims; thus, claims 1-13 and 21-27 remain pending and are the claims addressed below.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to a species non-elected without traverse.  Accordingly, claim 13 has been cancelled.

Allowable Subject Matter
Claims 1-12 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: MILOT et al. (US 2009/0315216) and GARFINKEL et al. (US 2012/0139163) constitute the closest prior art of record.
MILOT was used to read on the claimed filling apparatus for filling a mold volume of a mold with mold material (see the rejection of claim 1 in the 12/17/2021 Office action). Applicant has amended the claims to now require an articulated shovel comprising an attacking edge that is movable according to a non-rotational non-linear path. In addition to the amendments made by the Applicant submitted in the response on 02/24/2022, Applicant’s arguments regarding the prior art of record failing to disclose or reasonably suggest the amended claims were found to be persuasive (see pages 2-4 of the 02/24/2022 arguments/remarks. 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed filling apparatus meeting every limitation of the independent claims; specifically, the shovel being an articulated shovel comprising an attacking edge that is movable according to a non-rotational non-linear path, which both opens a reservoir and scrapes a surface of a mold.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/               Examiner, Art Unit 1743                                                                                                                                                                                         
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743